Name: Commission Regulation (EEC) No 3191/90 of 31 October 1990 providing for the granting of compensation to producers'organizations in respect of tuna delivered to the canning industry during the period 1 October to 31 December 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/94 Official Journal of the European Communities 1 . 11 . 90 COMMISSION REGULATION (EEC) No 3191/90 of 31 October 1990 providing for the granting of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 October to 31 December 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, mine the maximum quantities in respect of which the allowance may be granted ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (4), the granting of compensation for the products in question should be decided for the period from 1 October to 31 December 1989 :Having regard to Council Regulation (EEC) No 3796/81of 29 December 1981 on the common organization of the market in fishery products (l), as amended by Regulation (EEC) No 1495/89 (2), and in particular Article 17a (10) thereof, Whereas the measures provided for in this Regulation arein accordance with the opinion of the Management Committee for Fishery Products, Whereas the compensation referred to in Article 17a of Regulation (EEC) No 3796/81 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; HAS ADOPTED THIS REGULATION : Article 1 1 . The compensation referred to in Article 17a of Regulation (EEC) No 3796/81 shall be granted for the period 1 October to 31 December 1989 , in respect of the products listed and within the limits set out below : Whereas examination of the situation on the Community market has shown that for some species and presentations of the product in question, for the period 1 October to 31 December 1989 , both the average quarterly market price and the free-at-frontier price referred to in Article 17a of Regulation (EEC) No 3796/81 were lower than 93 % of the Community producer price in force as laid down in Council Regulation (EEC) No 3862/88 of 9 December 1988 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 (3) ; (ECU per tonne) Product Maximum amount of allowance within the meaning of the first and second indents of Article 17a (3) of Regulation (EEC) No 3796/81 Albacore tuna, whole, weighing not more than 10 kg 117 Skipjack or stripe-bellied tuna, whole 75 Whereas the quantities eligible for compensation, within the meaning of Article 17a (2) of Regulation (EEC) No 3796/81 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article ; Article 2 Whereas, for the two species eligible, albacore weighting less than 10 kilograms and skipjack, none of these limits is exceeded and, consequently, there is no need to deter This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 148 , 1 . 6. 1989, p. 1 . 0 OJ No L 345, 14. 12 . 1988 , p. 6. (4) OJ No L 225, 3 . 8 . 1989, p. 33. 1 . 11 . 90 Official Journal of the European Communities No L 304/95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1990 . For the Commission Manuel MARlN Vice-President